DETAILED CORRESPONDENCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.  In view of the applicant's amendments, the previously presented objections to the drawings and claims, as well as, the Section 112(b) rejections have been withdrawn. 
Claims 1, 3, 6-9, 11, 14, and 15, are pending.   Claims 2, 4, 5, 10, 12, and 13 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/20/2021 have been fully considered but are moot because the new grounds of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In this regard, the art rejection arguments are based solely on the amendments to claims 1 and 9, the new limitations being specifically addressed in the new rejections, both of which now include Richard.



Claim Objections
Claims 5 and 13 are objected to because of the following informalities: claims 5 and 13 should have “canceled” status identifiers.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 14  These claims are written so as to “further comprise” additional structural features, i.e., a first control sleeve and a second control sleeve, such claims then indicating that such structural features are identical to structural features recited in their respective parent claims.  It is suggested that the original names be used to the exclusion of the new names, with the functional language presented using a “wherein” format.  Claims 7 and 15 depend from claims 6 and 14, respectively, and will require analogous changes.  Claim 8 depends from claim 6. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fuxa et al. (U20190100980) [Fuxa], in view of Richard et al. (US20140216754) [Richard], Stone et al. (US20190055800), and Nguyen (US20130180724).
Claim 1  Fuxa discloses a downhole tool 40 for use in a wellbore [Figs. 1-9; abstract; para. 0011,0012], comprising: 
[Fig. 3; the portion of 46 with an upper end proximate 97 having hatch marks running NW to SE and containing stimulation ports 54,58; para. 0013,0014]; and 
a production sleeve having a production port [Fig. 3; the portion of 46 with a lower end proximate 97 having hatch marks running SW to NE and containing production ports 62; para. 0014] receptive to a production insert 64 [ICD; para. 0014], the production insert being selected for a production operation determined for the formation parameter [i.e., a reservoir zone with anticipated production rates, velocity, and components, the zone needing to be treated and then produced, the ICD providing incoming produced fluid inflow pressure control, velocity control, and component filtering; abstract; para. 0014,0001,0017,0018], Fuxa further disclosing a production control sleeve 69 slidable with respect to the production sleeve with the production insert 64 [Figs. 2-5; para. 0015]. 
Fuxa further discloses that the stimulation ports in the stimulation sleeve can be slot-shaped but also may possess a “wide variety of geometries” [para. 0014], but (1) does not explicitly disclose (a) that the stimulation ports in the stimulation sleeve are receptive to a “stimulation insert” or (b) retracting the stimulation insert into the stimulation port when the stimulation port is covered, or (c) extending the stimulation insert from the stimulation port when the stimulation port is exposed, (2) does not explicitly state that the production insert is a screen, and (3) does not explicitly disclose that (a) the stimulation insert is selected for a stimulation operation determined for a formation parameter of a formation of the wellbore, and (b) that at least one of the stimulation inserts is inserted into the stimulation port and the production insert/screen is inserted into the production insert at a wellhead of the wellbore.  [Note: as written this claim requires both the stimulation insert and the production insert to be inserted at the wellhead.  If the applicant desires the alternative to be encompassed then the italicized “and” should be amended to “or”.  This “at least one of A and B” format appears several times in these claims and always requires the conjunctive]
Since any opening can have something inserted it is arguable that this “receptive” limitation is disclosed.  However, in the interest of compact prosecution the examiner has assumed otherwise.  
Richard discloses stimulation ports 114, with telescoping stimulation inserts/nozzles 120 positioned therein [para. 0018,0019,0024], wherein the ports are exposed to allow treatment through the ports after a shifting sleeve 116,124 is moved by a ball 128 to expose such ports to pressured fluids from an interior bore, such that the stimulation insert is retracted into the stimulation port when the stimulation port is covered and the stimulation insert is extended from the stimulation port when the stimulation port is exposed [i.e., telescoping; Figs. 1-4; para. 0018,0019,0024,0025].
Richard further discloses that the stimulation insert is selected for a stimulation operation determined for a formation parameter of a formation of the wellbore [in that Richard discloses that nozzles are chosen to effectively span the gap of the surrounding annulus in a manner to engage the formation in a manner that facilitates pressure transmission and reduces pressure or fluid loss into the surrounding annulus during the stimulation operation; para. 0029].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fuxa to utilize, as one of its wide variety of geometries, a stimulation port for receiving a telescoping stimulation insert/nozzle, such as that of Richard, and to have selected a stimulation insert/nozzle for a stimulation operation determined for a formation parameter of a formation of the wellbore, i.e., for the chosen formation/producing zone, to have also 
Fuxa, as modified, (2) does not explicitly state that the production insert is a screen, and (3) does not explicitly disclose that (b) that at least one of the stimulation inserts is inserted into the stimulation port and the production insert/screen is inserted into the production insert at a wellhead of the wellbore.  
Stone discloses production ports 73 having ICD’s 80 in the form of screens 82, ports being opened by a shifting sleeve 50 moving in response to a ball 100 [Fig. 3; abstract; para. 0014].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fuxa, as modified, to include for the Fuxa ICD a screen-type ICD, as disclosed by Stone for analogous purposes, including being compatible with the sliding production control sleeve 69.  One of ordinary skill in the art would reasonably have expected that this inclusion would have been within the skill of the art and would yield and achieve the predictable result that a known means for preventing solids of a particular size or larger from entering through the production ports.
and the production insert/screen is inserted into the production insert at a wellhead of the wellbore.  
Nguyen discloses a production insert/ICD 10,72 for use in a well completion string [Fig. 1; abstract] and selected for a production operation determined for a formation parameter [in that the ICD is also selected to correspond with a producing zone of a formation having multiple zones with different flow rates, particularly with respect to differential pressures across the ICD, the selection being targeted to participate with other ICD’s to achieve an evenly distributed flow profile, at least for the reduction of water or gas coning; para. 0002], and further discloses that the ICD is attachable [para. 0015] and that the ICD has a set of inserts 72 having varying diameters, the final assembly of the ICD, with the predetermined insert inserted for appropriate control of fluids from the formation, easily being completed at the wellhead or prior to arriving at the wellhead [para. 0018]. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fuxa, as modified, to provide the production insert for insertion into the production port at a wellhead of the wellbore, as disclosed by Nguyen.  One of ordinary skill in the art would reasonably have expected that this assembly practice would have been within the skill of the art and would yield and achieve the predictable result that the production insert aspects of the tool would be more readily available for use in the well completion after the determination of the appropriate production insert for the particular formation and formation parameter of interest.
Additionally and independently from the foregoing, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provide the production insert for attachment to/insertion into the production KSR Int’l Co. v. Teleflex, Inc., 550 U.S. __, 82 USPQ2d 1385 (2007).  In this case, the operator’s choice of inserting/attaching the production inserts at the wellhead would be very practical and allowing quick assembly after the relevant formation parameter information was available.
Fuxa, as modified, does not explicitly disclose that the stimulation insert is inserted into the stimulation port at the wellhead.  This process step results in the assembled tool of this claim.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  The assembled tool of this claim is anticipated by Fuxa, as modified by Richard.  The process by which the assembled tool is made is not a patentable distinction.  MPEP 2113.
Independently of the immediately foregoing MPEP 2113 aspect of this rejection, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fuxa, as modified, to provide the stimulation insert for insertion into the stimulation port at a wellhead of the wellbore, as analogously disclosed by Nguyen.  One of ordinary skill in the art would reasonably have expected that this assembly practice would have been within the skill of the art 
Additionally and independently from the foregoing, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provide the stimulation insert for attachment to/insertion into the stimulation port at a wellhead of the wellbore, in that there are a finite number of choices of when to insert the stimulation inserts available to a person of ordinary skill in the art, i.e., before reaching the wellhead or at the wellhead. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 103” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. __, 82 USPQ2d 1385 (2007).  In this case the operator had already decided to insert the production inserts while at the wellhead based on formation parameters of the target formation zone, and this same information would be useful for choosing the stimulation insert most appropriate for the target zone, thus, the operator’s choice of inserting the stimulation inserts in the stimulation ports at the wellhead would be very practical and allowing quick assembly after the relevant formation parameter information was available.
Claim 3  Fuxa, as modified with respect to claim 1, discloses that the stimulation insert is a nozzle Richard 120.
Claim 6  Fuxa, as modified with respect to claim 1, discloses a first control sleeve 68 for opening and closing [closed in the run in configuration] the stimulation port 54,58 of the 69 for opening and closing [closed in the run in configuration] the production port 62 of the production sleeve [para. 0017,0018], wherein the production control sleeve 69 is the second control sleeve 69.
Claim 7  Fuxa, as modified with respect to claim 6, discloses [para. 0017,0018] that the first control sleeve covers the stimulation sleeve and the second control sleeve covers the production sleeve in a first configuration [Fig. 2] of the downhole tool, the first control sleeve exposes the stimulation sleeve and the second control sleeve covers the production sleeve in a second configuration [Fig. 3], and the second control sleeve covers the stimulation sleeve and exposes the production sleeve in a third configuration [Fig. 4].
Claim 8  Fuxa, as modified with respect to claim 7, discloses [para. 0017,0018] that the production port is one of completely and partially exposed when the downhole tool is in the third configuration [completely exposed; Fig. 3].
Claim 9  As discussed with respect to claim 1, Fuxa discloses a method of producing a reservoir, comprising: 
assembling a tool of a wellbore extending to the reservoir, the tool including a stimulation sleeve having a stimulation port [Fig. 3; the portion of 46 with an upper end proximate 97 having hatch marks running NW to SE and containing stimulation ports 54,58; para. 0013,0014]; and a production sleeve having a production port [Fig. 3; the portion of 46 with a lower end proximate 97 having hatch marks running SW to NE and containing production ports 62; para. 0014] receptive to a production insert 64 [ICD; para. 0014], Fuxa further disclosing a production control sleeve 69 slidable with respect to the production sleeve with the production insert 64 [Figs. 2-5; para. 0015]; 
obtaining a formation parameter of the reservoir [i.e., a reservoir zone with anticipated production rates, velocity, and components, the zone needing to be treated and then produced, the ICD providing incoming produced fluid inflow pressure control, velocity control, and component filtering; abstract; para. 0014,0001,0017,0018]; 
determining a stimulation option [at least acid jobs and frac jobs; para. 0001,0039] and a production operation  indicated by the formation parameter [e.g., producing incoming fluid through the ICD in a manner dictated by flow pressure, flow velocity, and flow components, while controlling such pressure and velocity and/or filtering such components; para. 0014];
selecting a production insert for the production operation [production insert 64 was selected];
attaching the production insert to the production port [shown attached at Fig. 3; both sleeves are configured for first stimulating through ports 54,58 by using the first ball and pressure, and then producing through ports 62 by using the second ball and pressure, the production insert being attached to the production port [para. 0017,0018]; and
running the downhole tool into a wellbore to perform a stimulation operation via the stimulation sleeve and a production operation via the production sleeve [para. 0017,0018].
Fuxa further discloses that the stimulation ports in the stimulation sleeve can be slot-shaped but also may possess a “wide variety of geometries” [para. 0014], but (1) does not explicitly disclose (a) that the stimulation ports in the stimulation sleeve are attached to a stimulation insert selected for the stimulation option, or (b) retracting the stimulation insert into the stimulation port when the stimulation port is covered, or (c) extending the stimulation insert from the stimulation port when the stimulation port is exposed, (2) does not explicitly state that the production insert is a screen, and (3) does not explicitly disclose assembling the tool at the wellhead.
Richard discloses stimulation ports 114, with telescoping stimulation inserts/nozzles 120 positioned therein [para. 0018,0019,0024], wherein the ports are exposed to allow treatment 116,124 is moved by a ball 128 to expose such ports to pressured fluids from an interior bore, such that the stimulation insert is retracted into the stimulation port when the stimulation port is covered and the stimulation insert is extended from the stimulation port when the stimulation port is exposed [i.e., telescoping; Figs. 1-4; para. 0018,0019,0024,0025].
Richard further discloses that the stimulation insert is selected for a stimulation operation determined for a formation parameter of a formation of the wellbore [in that Richard discloses that nozzles are chosen to effectively span the gap of the surrounding annulus in a manner to engage the formation in a manner that facilitates pressure transmission and reduces pressure or fluid loss into the surrounding annulus during the stimulation operation [para. 0029].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fuxa to utilize, as one of its wide variety of geometries, a stimulation port for receiving the telescoping stimulation insert/nozzle, such as that of Richard, and to have selected a stimulation insert/nozzle for a stimulation operation determined for a formation parameter of a formation of the wellbore, i.e., for the chosen formation/producing zone, to have also predetermined/chosen the size and number of stimulation inserts that would achieve desired fluid hydraulics and insert positioning with respect to the desired gap for a stimulation operation/acid job, as disclosed by Richard.  One of ordinary skill in the art would reasonably have expected that this utilization and the selection bases would have been within the skill of the art and would yield and achieve the predictable result that the discharged stimulation fluid would be jetted and provide enhanced stimulation performance with optimum fluid hydraulics for the stimulation operation/acid job.
[this limitation clearly being addressed if either of the stimulation inserts or the production inserts are attached at the wellhead].
Stone discloses production ports 73 having ICD’s 80 in the form of screens 82, ports being opened by a shifting sleeve 50 moving in response to a ball 100 [Fig. 3; abstract; para. 0014].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fuxa, as modified, to include for the Fuxa ICD a screen-type ICD, as disclosed by Stone for analogous purposes, including being compatible with the sliding production control sleeve 69.  One of ordinary skill in the art would reasonably have expected that this inclusion would have been within the skill of the art and would yield and achieve the predictable result that a known means for preventing solids of a particular size or larger from entering through the production ports.
Fuxa, as modified, does not disclose (3) assembling the tool at the wellhead [this limitation clearly being addressed if either of the stimulation inserts or the production inserts are attached at the wellhead].
Nguyen discloses a production insert/ICD 10,72 for use in a well completion string [Fig. 1; abstract] and selected for a production operation determined for a formation parameter [in that the ICD is also selected to correspond with a producing zone of a formation having multiple zones with different flow rates, particularly with respect to differential pressures across the ICD, the selection being targeted to participate with other ICD’s to achieve an evenly distributed flow profile, at least for the reduction of water or gas coning; para. 0002], [para. 0015] and that the ICD has a set of inserts 72 having varying diameters, the final assembly of the ICD, with the predetermined insert inserted for appropriate control of fluids from the formation, easily being completed at the wellhead or prior to arriving at the wellhead [para. 0018]. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fuxa, as modified, to provide the production insert for insertion/attachment into the production port at a wellhead of the wellbore, as disclosed by Nguyen.  One of ordinary skill in the art would reasonably have expected that this assembly practice would have been within the skill of the art and would yield and achieve the predictable result that the production insert aspects of the tool would be more readily available for use in the well completion after the determination of the appropriate production insert for the particular formation and formation parameter of interest.
Additionally and independently from the foregoing, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provide the production insert for attachment to/insertion into the production port at a wellhead of the wellbore, in that there are a finite number of choices of when to insert the production inserts available to a person of ordinary skill in the art, i.e., before reaching the wellhead or at the wellhead. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 103” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. __, 82 USPQ2d 1385 (2007).  In this 
Although, so attaching/inserting the production insert at the wellhead satisfies the limitation of the next to last sub-paragraph of this claim, the examiner assumes in the interest of compact prosecution that the applicant intended such assembly step to also require the attachment/insertion of the stimulation insert as well (thus corresponding to claim 1).  In accordance with such assumption, Fuxa, as modified, would not explicitly disclose that the stimulation insert is attached/inserted into the stimulation port at the wellhead.  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fuxa, as modified, to provide the stimulation insert for attachment/insertion into the stimulation port at a wellhead of the wellbore, as analogously disclosed by Nguyen for production inserts.  One of ordinary skill in the art would reasonably have expected that this assembly practice would have been within the skill of the art and would yield and achieve the predictable result that the stimulation insert aspects of the tool would be more readily available for use in the well completion after the determination of the appropriate stimulation insert for the particular formation and formation parameter of interest.
Additionally and independently from the foregoing, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provide the stimulation insert for insertion into the stimulation port at a wellhead of the wellbore, in that there are a finite number of choices of when to insert the stimulation inserts available to a person of ordinary skill in the art, i.e., before reaching the wellhead or at the wellhead. When there is a design need or market pressure to solve a problem KSR Int’l Co. v. Teleflex, Inc., 550 U.S. __, 82 USPQ2d 1385 (2007).  In this case the operator had already decided to insert the production inserts while at the wellhead based on formation parameters of the target formation zone, and this same information would be useful for choosing the stimulation insert most appropriate for the target zone, thus, the operator’s choice of inserting the stimulation inserts in the stimulation ports at the wellhead would be very practical and allowing quick assembly after the relevant formation parameter information was available.
Claim 11  Fuxa, as discussed with respect to claim 9, discloses the stimulation insert is a nozzle Richard 120.
Claim 14  Fuxa, as discussed with respect to claim 9, discloses operating a first control sleeve 68 to open and close [closed in the run in configuration] the stimulation port 54,58 of the stimulation sleeve and a second control sleeve 69 to open and close [closed in the run in configuration] the production port 62 of the production sleeve, wherein the production control sleeve 69 is the second control sleeve 69..
Claim 15  Fuxa, as discussed with respect to claim 14, discloses [para. 0017,0018] that the first control sleeve covers the stimulation sleeve and the second control sleeve covers the production sleeve in a first configuration [Fig. 2] of the downhole tool, the first control sleeve exposes the stimulation sleeve and the second control sleeve covers the production sleeve in a second configuration [Fig. 3], and the second control sleeve covers the stimulation sleeve and exposes the production sleeve in a third configuration [Fig. 4].

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820.  The examiner can normally be reached on 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676